Order entered January 16, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00717-CR

                       FRANCISCO JAMES HURTADO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-81421-2012

                                          ORDER
       The Court GRANTS appellant’s January 15,2015 motion to extend time to file his brief.

We ORDER the appellant’s brief received on January 15, 2015 filed as of the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE